DETAILED ACTION
This action responds to Application number 17/144999, filed 01/08/2021, and to the preliminary amendment dated 07/22/2021.
At this point, claims 1-15 have been amended.  New claims 16-18 have been added.  Claims 1-18 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2015/0355862 A1) in view of Shibayama (US 2007/0245110 A1).

Re claim 1, Hayes discloses the following:
A data migration method comprising: […] update location information of a first bucket from being located in a second storage system Metadata (location information) is updated to indicate that data (first bucket) is now located in the second storage array (first storage system) instead of the first storage array (second storage system);
migrating, by the first storage system, data in the first bucket from the second storage system, and storing the data in the first storage system, wherein an identifier of the second bucket is the same as the identifier of the first bucket (Abstract).  Data is migrated from the first storage array (second storage system) to the second storage array (first storage system); the second storage array then assumes the identity of the first storage array; accordingly, the identity (identifier of the second bucket) is the same on the second storage array as the first storage array;
receiving, by the first storage system, a data access request, wherein the data access request is used to access the data in the first bucket; and (p. 1, ¶ 3).  Access requests are received at the second storage array (first storage system), which is the migration destination; it is attempted to be serviced at a location on the second storage array (first bucket), but if it has not yet been migrated, then the request is forwarded to the first storage array (second storage system);
determining, by the first storage system based on a type of the data access request and a migration status of the data, that whether it is the first storage system or the second storage system that processes the data access request (Fig. 5; p. 4, ¶ 30).  During the migration process, it is determined whether the data is already in the migration storage array (first storage system), or whether it has yet to be migrated (in second storage system).

Hayes does not explicitly disclose issuing an update request to a location server.

Shibayama discloses sending, by a first storage system, a location update request to a location server, wherein the location update request indicates the location The management server (location server) maintains migration location information for data in the migration management table.  Both the migration-source storage apparatus (second storage system) and migration-destination storage apparatus (first storage system) send requests to update the migration information (indicates the location server to update location information).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the migration system of Hayes to utilize location server, as in Shibayama, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Hayes discloses a method of migrating data from one storage location to another, and directing requests to that data to the appropriate location during migration, which is ready for the improvement of an external server to handle location data for the migration.  Shibayama discloses an improved migration method, which utilizes a location server to track migration, which is applicable to the migration system of Shibayama.  It would have been obvious to add the location server of Shibayama to the migration system of Hayes, because it would yield the predictable result of adding a separate server which can keep track of all the changes to the first and second storage servers.

Re claim 2, Hayes and Shibayama disclose the method of claim 1, and Hayes further discloses that migrating the data in the first bucket from the second storage system comprises: first migrating, by the first storage system, metadata of an object in the first bucket, and then migrating remaining data other than the metadata in the first bucket (p. 1, ¶ 13).  The metadata may be transferred from the first storage array (second storage system) to the second storage array (first storage system) before the data is transferred.

Re claim 3, Hayes and Shibayama disclose the method of claim 1, and Hayes further discloses receiving the data access request comprises: receiving, by the first storage system, the data access request from the second storage system, wherein the If the data is not at the first storage array (second storage system), then the first storage array forwards the request, including an identifier of requested data, to the second storage array (first storage system).

Re claim 4, Hayes and Shibayama disclose the method of claim 1, and Hayes further discloses determining whether it is the first storage system or the second storage system that processes the data access request comprises: 
in response to the type of data access request being a download request, determining, by  the first storage system, whether data requested by the download request has been migrated to the second bucket (Fig. 5, step 502).  It is determined whether the data is a read (download) request, and whether it is directed to data that has already been migrated to the destination location (second bucket);
in response to the data requested by the download request having been migrated to the second bucket, obtaining, by the first storage system from the second bucket, the data requested by the download request (Fig. 5, step 502).  If the client read data is in the migration storage array, then it is read from the migration storage array;
in response to the data requested by the download request having not been migrated to the second bucket, and the data requested by the download request not being the metadata, obtaining, by the first storage system from the first bucket, the data requested by the download request, and sending it to a client; and in response to the data requested by the download request having not been migrated to the second bucket, and the data requested by the download request being the metadata, migrating, by the first storage system, the metadata from the first bucket to the second bucket for storage, and sending the metadata to the client (Fig. 5, steps 506-514).  If the data is not yet in the migration storage array (second bucket) has not been migrated to the second bucket, then it is obtained, by the migration storage array, from the legacy storage array (first bucket), and then sent to the client.  This data can be retrieved whether the it is data or metadata.  It is noted that the two conditions handling data vs metadata are not mutually exclusive; for instance, if the requested data is not metadata, it is obtained from the first bucket and sent to the client, but it does not explicitly state whether it is directly returned to the client from the first bucket, or whether it may be forwarded to the second bucket, and returned from the second bucket.  Accordingly, Hayes, which downloads missing data (data or metadata) from the legacy storage array to the migration storage array, and returns the data to the client, would read onto either condition.

Re claim 5, Hayes and Shibayama disclose the method of claim 1, and Hayes further comprises that determining whether it is the first storage system or the second storage system that processes the data access request comprises: in response to the type of data access request being an upload request, storing, by the first storage system, data uploaded by the upload request in the second bucket (Fig. 5, steps 516-518).  If the request is a write (upload), then it is written in the migration storage array (second bucket).

	Re claim 16, Hayes and Shibayama disclose the method of claim 1, and Hayes further discloses that receiving the data access request comprises: receiving, by the first storage system, the data access request sent by a virtual host, wherein the data access request comprises the identifier of the first bucket (p. 2, ¶ 14).  The migration storage array (first storage system) can be implemented as a virtual storage array configured from physical storage; accordingly, the physical storage receives the request via a virtual host.

	Re claims 6-10 and 17, Hayes and Shibayama disclose the methods of claims 1-5 and 16 above, respectively; accordingly, they also disclose systems implementing those methods, as in claims 6-10 and 17, respectively (See Hayes, Abstract).  Re claim 6, Hayes further discloses a processor and an interface, wherein the processor The processor can be part of either storage array, and communicates over the network (interface).  The requests can be either reads or write (types).

	Re claims 11-15 and 18, Hayes and Shibayama disclose the methods of claims 1-5 and 16 above, respectively; accordingly, they also disclose computer readable media storing instructions implementing those methods, as in claims 11-15 and 18, respectively (p. 6, ¶ 42).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.